770 So. 2d 231 (2000)
James Arthur LEE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-1909.
District Court of Appeal of Florida, Third District.
October 25, 2000.
Bennett H. Brummer, Public Defender and Bruce A. Rosenthal, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General and Jill K. Traina, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and SHEVIN and RAMIREZ, JJ.
SCHWARTZ, Chief Judge.
We reject the appellant's only claim of trial error on the holding that the evidence was sufficient to justify his conviction for kidnapping under the "terrorizing" provision of the statute, section 787.01(1)(a)3, Florida Statutes (1999).[1] See Biggs v. State, 745 So. 2d 1051 (Fla. 3d DCA 1999); Waddell v. State, 696 So. 2d 1229 (Fla. 3d DCA 1997), review denied, 707 So. 2d 1128 (Fla.1998). Specifically, and contrary to Lee's principal contention on this point, we conclude that the fact that the victim was *232 dragged by her throat for almost ten feet from one room to another in the course of the defendant's vicious attack upon her is sufficient to demonstrate the confinement, abduction or imprisonment required to establish any form of kidnapping. § 787.01(1)(a), Fla. Stat. (1999). See Faison v. State, 399 So. 2d 19, 20-21 n. 2 & 3 (Fla. 3d DCA 1981), approved, 426 So. 2d 963 (Fla.1983); State v. Davis, 668 So. 2d 323 (Fla. 3d DCA 1996); cf. Simpkins v. State, 395 So. 2d 625 (Fla. 1st DCA 1981). Accordingly, the convictions under review are affirmed.
As the parties agree, however, the defendant's sentence as a violent career criminal is vacated in accordance with State v. Thompson, 750 So. 2d 643 (Fla. 1999) and the cause remanded for re-sentencing.
Affirmed in part, vacated and remanded in part.
NOTES
[1]  787.01 Kidnapping; kidnapping of child under age 13, aggravating circumstances.

(1)(a) The term "kidnapping" means forcibly, secretly, or by threat confining, abducting, or imprisoning another person against her or his will and without lawful authority, with intent to:
1. Hold for ransom or reward or as a shield or hostage.
2. Commit or facilitate commission of any felony.
3. Inflict bodily harm upon or to terrorize the victim or another person.
4. Interfere with the performance of any governmental or political function.